DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, line 6, the term “the each of the segments or zones” renders the claim vague and indefinite since it fails to properly refer back to the previously recited “at least one inner segment or zone” and the “two outer segments or zones”.  The term should be rewritten as --each of the segments or zones--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth 2,256,259 in view of Koskey, Jr. 6,866,007.
Forsyth discloses an apparatus for trapping arthropods, the apparatus comprising:  a heat strip (25), comprising at least one inner segment or zone (middle portion of 25 adjacent 20 in Fig. 4); two outer segments or zones (end portions of 25 on opposing sides of the middle portion of 25 in Fig. 4; see end portions of 25 adjacent 22 in Fig. 4); a housing (10) defining an interior volume (see Figs. 3-4) to enclose the heat strip (see Figs. 3-4), wherein the housing is opaque to visible light (10 formed from metal shell) and includes a first opening (opening at right end of 10 in Fig. 4); a first 
In regard to claim 2, Forsyth discloses the housing further comprises:  a second opening (opening at left end of 10 in Fig. 4), and a second removable cap (left occurrence of 22 in Fig. 4) configured to close the second opening, the second removable cap being opaque to visible light and comprising at least one opening (see Fig. 3 which shows upper edge of 22 defining an opening).

In regard to claim 5, Forsyth and Koskey, Jr. disclose wherein the housing is tubular in shape (see Figs. 3-4 of Forsyth; see Figs. 1-2 of Koskey, Jr.).
In regard to claim 6, Forsyth and Koskey, Jr. disclose a power supply (26-28 of Forsyth; 58, 61 of Koskey, Jr.) in electrical communication with the controller (54 of Koskey, Jr.).
In regard to claim 7, Forsyth and Koskey, Jr. disclose wherein the power supply (26 of Forsyth; 58 of Koskey, Jr.) is disposed within the housing (10 of Forsyth---see Fig. 4; 42 of Koskey, Jr.---see Fig. 2).
In regard to claim 8, Forsyth discloses wherein the arthropod is a red mite (insecticide is for use against pests associated with poultry roost and is therefore capable of being used against red mites which prey upon poultry).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth 2,256,259 in view of Koskey, Jr. 6,866,007 as applied to claim 3 above, and further in view of McGinnis 1,621,424 or Richmond et al. 2,756,720.
Forsyth discloses where the at least one opening of the first removable cap comprises:  a first opening (opening through which 26 extends through; also see Fig. 3 which shows upper edge of 22 defining an opening) dimensioned to allow pests to enter the housing (see Fig. 3 wherein the opening defined by upper edge of 22 is large enough for pests to enter) and to allow a power cord to pass through (26 of Forsyth can extend through the opening defined by the upper edge of left occurrence of 22 in Fig. 4), but do not disclose a second opening, wherein the first opening is larger than the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA